DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the drawings have corrected for the objections to the drawings, which have therefore been withdrawn. 
Claims 11-13 are canceled and as such all objections and rejections to the canceled claims have been withdrawn. 
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 4/4/2022, with respect to the rejection(s) of claim(s) 1-10 and 14-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilson.
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In particular, the allowable subject matter is the combination of elements taken as a whole, including all limitations included in base claims and any intervening claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing (US 2010/0110074 A1) in view of Bevis et al. (US 2016/0147408 A1) and Wilson et al. (US 2008/0246974 A1).
Regarding claim 14, Pershing discloses: 
A system comprising: (Abstract of Pershing: interface systems and method, including roof estimation system)
A camera; (Par. 28 of Pershing: camera to obtain images of building)
A processor and camera (Fig. 8 and Paras. 101-102 of Pershing: computer system including CPU 803, and connected to image source computing system 855; Par. 126: image source computing system 844 and images obtained from ground-based platforms, such as vehicle-mounted cameras); and
A memory including instructions executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Receive a plurality of images from the camera, (Par. 29 of Pershing: receive one or more images of building) the plurality of images depicting physical markers positioned spatially around a perimeter of a [planar object] in real space; (Par. 31 of Pershing: feature in images; Par. 33: corresponding feature may be a corner of one of roof planes; Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof)
Identify the physical markers in the plurality of images; (Par. 31 of Pershing: correlation of at least two images of building, including indication of corresponding feature in images; Par. 33: registration of a point in first image and second image; Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof)
Determine one or more characteristics of the [planar object] based on relationships between the physical markers; (Par. 30 of Pershing: generating model of roof includes image calibration in which distance between two pixels on a given image is converted into a physical length; Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof; Par. 39: generate 3D model, where planar sections of the roof are modeled, including a number of associated dimensions, including area, length of each edge, roof section perimeter dimensions or outlines – See Fig. 4E showing overlaid model on roof image aligned with vertices)
Generate [planar object]; and (Par. 30 of Pershing: generate model of roof, such as 3D model or 2D top-down roof plan; Par. 39: generate 3D model, where planar sections of the roof are modeled, including a number of associated dimensions, including area, length of each edge, roof section perimeter dimensions or outlines; Par. 40: generate final roof estimate report based on model, such as area, lengths of edge of planar roof sections, and measurements of roof – see Figs. 3A-3E)
Output the(Figs. 3A-3E and Paras. 49-41 of Pershing: generate roof estimate report including information such as dimensions – see e.g. Fig. 3C, where report includes labeling model with roof details) [to a location] that is offsite (Par. 43 of Pershing: generated report provided to customer, any human organization or computing system, such as roof construction/repair company, insurance company, installer, etc. and transmitted electronically via a network or by some shipping mechanism such as postal service)
Although Pershing discloses using a camera to obtain images and then using the images for processing (which would require some sort of connection or coupling), Bevis discloses: 
A processor communicatively coupled to the camera (Fig. 1 and Par. 21 of Bevis: camera 10 for capturing standard video of user’s environment and circuitry 11 to control and perform data processing functions, where circuitry includes processor; Also Fig. 2 and Par. 22: camera connected to processor 21)
Both Pershing and Bevis are directed to image based processing for determining measurements of real world elements.   Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, by utilizing the computer architecture as provided by Bevis, using known electronic interfacing and programming techniques.  The modification merely applies a known technique for including a camera within a device or system to a known device or system that utilizes a camera for obtaining images for processing and ready for improvement to yield predictable results of using a camera within the system for obtaining imagery for processing.  The modification also improves the system by allowing continuous updating of imagery for image processing rather than requiring stored imagery, allowing better collection of up-to-date information and allowing user controlled capturing of images to better tailor the system to the user’s needs and preferences.    
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system can be put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
Wilson, however, discloses:     
using computer graphic design software related to swimming pools (Paras. 15-16 of Wilson: measuring dimensions of swimming pool and generating 3D depiction of swimming pool used for manufacture of a swimming pool liner; Par. 50: measurements processed by software) including outputting the pool component information to a manufacturer of pool components, the manufacturer being adapted to receive the pool component information and manufacture a pool component that is customized to fit the swimming pool based on the pool component information, wherein the pool component is a pool cover or pool liner, (Par. 50 of Wilson: measurement data points uploaded to processing device, and processed to reconstruct measurement data points, used to construct a 3D model of swimming pool, and using the measurements, specific measurements for cutting a pool liner or pool cover to fit a pool ascertained) and wherein the manufacturer is configured to manufacturer the pool component at a manufacturing location (Par. 5 of Wilson: measurements taken for manufacture of replacement liner or pool cover, from 3D model, liner portions cut and manufactured; Claim 14 of Wilson further recites “comprising the step of cutting a pool cover material according to said measurement data relating to the dimensions of the pool and said measurement data relating to structures in proximity to the perimeter of said swimming pool such that the pool cover material conforms to the measurements of the pool.”) that is offsite from the swimming pool (Note that Pershing does disclose an “offsite” recipient of information, as set forth above, and therefore the limitation in combination of the cited references is explicitly taught by the prior art; Examiner, however, also takes further official notice that manufacturing off-site from where measurements are taken for a product is well-known, and particularly in view of the teachings of Wilson providing that the measurement device is a portable optical measurement assembly – Par. 48 – and upon completion of data collection, data can be wirelessly communicated – Par. 49;  Using off-site manufacturing is more efficient than transferring all manufacturing equipment and personnel on-site for every project).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  The modification also makes the manufacturing of a product easier by providing easier integration of measurement data within the manufacturing process for faster and less error prone results. 
Regarding claim 1, the system of claim 14 performs the same method as recited by the method of claim 1.  As such, claim 1 is rejected based on the same rationale as claim 14 set forth above.  
Regarding claim 20, Pershing discloses: 
A non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to perform a method (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Further regarding claim 20, the performed method is the same method as claim 1, and as such, claim 20 is further rejected based on the same rationale as claim 1 set forth above. 
Regarding claim 15, Pershing further discloses: 
Wherein the one or more characteristics includes a perimeter of the swimming pool, (Fig. 3C and Paras. 39-41 of Pershing: generated report including dimensions of roof, showing perimeter in figure) and wherein the memory further includes instructions that are executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Determine the perimeter based on a distance in real space between two of the physical markers (Fig. 3C and Par. 54 of Pershing: report includes roof perimeter with annotated dimensions for lengths of edges – shown in Fig. 3C between two vertices – in feet; Note Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof; Par. 56 discloses unites as square meters)
Regarding claim 2, the system of claim 15 performs the same method as recited by the method of claim 2.  As such, claim 2 is rejected based on the same rationale as claim 15 set forth above.
Regarding claim 16, Pershing further discloses: 
Wherein the memory further includes instructions that are executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Generate the [recipient] into a second format that is accepted by the [recipient]; and (Par. 44 of Pershing: one or more of the models stored as model data 106 are provided directly to the customer or other computing system, without first being transformed into a report, e.g., a model and/or roof measurement information based thereon may be exported and/or transmitted as a data file, in any suitable format, that may be consumed or otherwise utilized by some other computing system; Par. 45: roof construction company or contractors)
Transmit the pool component information over a network to a remote computing device (Par. 43 of Pershing: roof estimate report transmitted electronically via network; Par. 45: transmit to roofing contractors)
Although Pershing does not disclose use of the device associated with the pool component manufacturer, the association of the device within a particular field without more is merely intended use, as it merely describes what field the technology is used within, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  As such, the limitation directed to associating the device to a pool component manufacturer is merely non-limiting intended use. 
However, Wilson discloses using computer graphic design software with swimming pools (Paras. 15-16 of Wilson: measuring dimensions of swimming pool and generating 3D depiction of swimming pool used for manufacture of a swimming pool liner; Par. 50: measurements processed by software)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  The modification also makes the manufacturing of a product easier by providing easier integration of measurement data within the manufacturing process for faster and less error prone results.
Regarding claim 3, Pershing further discloses: 
Receiving the distance in real space as user input via a graphical user interface (Fig. 3C and Par. 54 of Pershing: report includes roof perimeter with annotated dimensions for lengths of edges – shown in Fig. 3C between two vertices – in feet; Fig. 7C and Par. 99: wire frame 720 represents 3D model of roof consisting of line segments corresponding to edges of planar roof sections, with annotated label indicated determined length of corresponding roof edge, where wire frame may be manipulated by operator to make adjustments to underlying roof model such as increasing a or decreasing length of line segment 721 resulting in change to corresponding feature of the 3D model of roof 407)
Regarding claim 4, Pershing further discloses: 
Wherein the one or more characteristics includes a shape of the perimeter of the swimming pool, and further comprising determining the shape by performing edge detection on the plurality of images (Fig. 3C of Pershing shows report including shape of the perimeter; Par. 34: roof modeling engine 102 identifies vertexes, edges or other features of roof using image processing techniques; Also Fig. 6D)
Regarding claim 5, Pershing further discloses: 
Generating the pool component information by transforming at least one of the determined perimeter or the determined shape from a first format that is not acceptable by the [recipient] [recipient] (Par. 44 of Pershing: one or more of the models stored as model data 106 are provided directly to the customer or other computing system, without first being transformed into a report, e.g., a model and/or roof measurement information based thereon may be exported and/or transmitted as a data file, in any suitable format, that may be consumed or otherwise utilized by some other computing system; Par. 45: roof construction company or contractors)
Transmitting the pool component information over a network to a remote computing device associated with the [recipient] (Par. 43 of Pershing: roof estimate report transmitted electronically via network; Par. 45: transmit to roofing contractors).
Although Pershing does not disclose use of the device associated with the pool component manufacturer, the association of the device within a particular field without more is merely intended use, as it merely describes what field the technology is used within, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  As such, the limitation directed to associating the device to a pool component manufacturer is merely non-limiting intended use. 
However, Wilson discloses using computer graphic design software with swimming pools (Paras. 15-16 of Wilson: measuring dimensions of swimming pool and generating 3D depiction of swimming pool used for manufacture of a swimming pool liner; Par. 50: measurements processed by software; Par. 5 of Wilson: measurements taken for manufacture of replacement liner or pool cover, from 3D model, liner portions cut and manufactured)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  The modification also makes the manufacturing of a product easier by providing easier integration of measurement data within the manufacturing process for faster and less error prone results.
Regarding claim 6, Pershing further discloses: 
Comprising generating the (Par. 39 of Pershing: generate 3D model, where planar sections of the roof are modeled, including a number of associated dimensions, including area, length of each edge, roof section perimeter dimensions or outlines; Also see Fig. 6D and Par. 86: construction of a 3D wire frame model of roof based on specification of roof features)
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system is put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
However, Wilson discloses using computer graphic design software related to swimming pools (Paras. 15-16 of Wilson: measuring dimensions of swimming pool and generating 3D depiction of swimming pool used for manufacture of a swimming pool liner; Par. 50: measurements processed by software)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  The modification also makes the manufacturing of a product easier by providing easier integration of measurement data within the manufacturing process for faster and less error prone results.  
Regarding claim 18, Pershing further discloses:
Wherein the memory further includes instructions that are executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Generating an augmented reality environment that includes a virtual version of the [real element], wherein the virtual version of the (Figs. 7A and 7B and Paras. 95-96 of Pershing: user interface screen 500 after construction model of roof using images 402-405, with wire frame projected or superimposed on image 402 with annotations, where wireframe model is shown at vertices and edges of roof)
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system is put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
However, Wilson discloses using computer graphic design software related to swimming pools (Paras. 15-16 of Wilson: measuring dimensions of swimming pool and generating 3D depiction of swimming pool used for manufacture of a swimming pool liner; Par. 50: measurements processed by software)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  The modification also makes the manufacturing of a product easier by providing easier integration of measurement data within the manufacturing process for faster and less error prone results.  
Regarding claim 8, the system of claim 18 performs the same method as recited by the method of claim 8.  As such, claim 8 is rejected based on the same rationale as claim 18 set forth above.
Regarding claim 10, Pershing further discloses: 
Wherein the physical markers are non-uniformly spaced around the perimeter of the (Par. 34 of Pershing: roof modeling engine 102 identifies vertexes, edges or other features of roof; Fig. 7B shows non-uniformly spaced vertices – also reflected in Fig. 3C as part of the report diagram)
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system can be put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
However, Wilson discloses using computer graphic design software related to swimming pools (Paras. 15-16 of Wilson: measuring dimensions of swimming pool and generating 3D depiction of swimming pool used for manufacture of a swimming pool liner; Par. 50: measurements processed by software)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  The modification also makes the manufacturing of a product easier by providing easier integration of measurement data within the manufacturing process for faster and less error prone results.  
Regarding claim 19, Pershing further discloses:
Further comprising the physical markers (Par. 34 of Pershing: roof modeling engine 102 identifies vertexes, edges or other features of roof – See Fig. 4C; Note Par. 29: a building used for photographing)
	(Note alternative rejection in view of Troy set forth below)

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing (US 2010/0110074 A1) in view of Bevis et al. (US 2016/0147408 A1) and Wilson et al. (US 2008/0246974 A1) and in further view of Salmonson (US 2020/0410576 A1).
Regarding claim 17, the limitations included from claim 14 are rejected based on the same rationale as claim 14 set forth above and incorporated herein.  Further regarding claim 17 Pershing further discloses: 
Wherein the memory further includes instructions that are executable by the processor for causing the processor to: (Fig. 8 and Paras. 101-102 of Pershing: computer system including memory 801, where roof estimation system 810 resides in memory, and executed by one or more CPUs 803)
Generating a graphical user interface including a plurality of (Fig. 4A and Par. 62 of Pershing: user interface includes control panel 401, with user selectable controls for various roof modeling tasks)
Although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system can be put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
However, Wilson discloses using computer graphic design software related to swimming pool components and generating the pool component information based on pool component options (Paras. 15-16 of Wilson: measuring dimensions of swimming pool and generating 3D depiction of swimming pool used for manufacture of a swimming pool liner; Par. 50: measurements processed by software)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  The modification also makes the manufacturing of a product easier by providing easier integration of measurement data within the manufacturing process for faster and less error prone results.
Pershing modified by Bevis and Wilson does not explicitly disclose selection of a component option and generating the component information based on the selected component option.  
Salmonson discloses: 
Receiving a selection of a component option from among the plurality of component options; and generating the component information based on the selected component options (Fig. 3 and Par. 26 of Salmonson: user interface 300 provides designer with variety of options that can be selected, and as the options are selected, the floorplan changes in real time to reflect those changes; Fig. 4 and Par. 27 further discloses rendering floorplan with different options, allowing the user to virtually picture the interior space as a result of option choices)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, incorporating the user interface controls for viewing design options as provided by Salmonson, using known electronic interfacing and programming techniques.  The modification results in an improved user design software by providing more user controllable options in an easier to use selectable user interface, to better tailor resulting visualizations to user preferences.  
Regarding claim 7, the system of claim 17 performs the method of claim 7.  As such, claim 7 is rejected based on the same rationale as claim 17 set forth above. 

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pershing (US 2010/0110074 A1) in view of Bevis et al. (US 2016/0147408 A1) and Wilson et al. (US 2008/0246974 A1) and in further view of Troy et al. (US 10,929,670 B1). 
Regarding claim 9, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 9, although Pershing is directed to roof detection and measurement, rather than a swimming pool, the recitation of the system functions, i.e. detecting and measuring a planar physical element in the real world for generating information related to the planar physical element, for use with a swimming pool, as opposed to any other physical element, is merely intended use, as it merely describes how the image processing system can be put to use, and does not distinguish the claimed system from any prior art system that satisfies all the structural/image processing limitations of the claimed system.  
However, Pershing modified by Bevis and Wilson further discloses:
Swimming pool (Paras. 15-16 of Wilson: measuring dimensions of swimming pool and generating 3D depiction of swimming pool used for manufacture of a swimming pool liner; Par. 50: measurements processed by software)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of known planar physical element for another, yielding predictable results of utilizing image processing for measuring swimming pool related structures rather than other construction elements.  The modification also makes the manufacturing of a product easier by providing easier integration of measurement data within the manufacturing process for faster and less error prone results.  
Troy discloses: 
Wherein the physical markers are devices that are separate and distinct from the element (Abstract of Troy: AR device is calibrated by pairing marker identifiers of 2-D markers affixed to objects in a physical environment with 3-D locations of those objects specified in a virtual environment containing 3-D model of those objects; Fig. 5 and Col. 11, lines 42-55: AR system configured for correcting internal 3-D location estimates using 2-D markers affixed to windows inside an airplane and a marker-to-model location pairing list, where the 2-D markers include QR code pattern markers 50a-50f affixed to windows 58a-58f respectively)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson,, with the use of physically affixed markers separate from the target object itself as provided by Troy, using known electronic interfacing and programming techniques.  The modification results in an improved modeling of a real world element by allowing user’s to better identify features of a physical structure that need to be mapped by using clearly identifiable markers, better allowing image recognition of the feature locations and resulting in more accurate mapping of the physical structure.  Moreover, the modification merely substitutes one type of image recognition marker for another, yielding predictable results of utilizing affixed physical markers for image recognition rather than using feature markers of the target object for recognizing locations of key elements for mapping an environment from images.  
Regarding claim 19, the limitations included from claim 14 are rejected based on the same rationale as claim 14 set forth above and incorporated herein.  Further regarding claim 19 Troy discloses: 
Further comprising the physical markers (Abstract of Troy: AR device is calibrated by pairing marker identifiers of 2-D markers affixed to objects in a physical environment with 3-D locations of those objects specified in a virtual environment containing 3-D model of those objects; Fig. 5 and Col. 11, lines 42-55: AR system configured for correcting internal 3-D location estimates using 2-D markers affixed to windows inside an airplane and a marker-to-model location pairing list, where the 2-D markers include QR code pattern markers 50a-50f affixed to windows 58a-58f respectively)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for using image processing for construction measurement and design of real-world building structures as provided by Pershing, utilizing the computer architecture as provided by Bevis, for use in the field of manufacturing swimming pool components as provided by Wilson, with the use of physically affixed markers separate from the target object itself as provided by Troy, using known electronic interfacing and programming techniques.  The modification results in an improved modeling of a real world element by allowing user’s to better identify features of a physical structure that need to be mapped by using clearly identifiable markers, better allowing image recognition of the feature locations and resulting in more accurate mapping of the physical structure.  Moreover, the modification merely substitutes one type of image recognition marker for another, yielding predictable results of utilizing affixed physical markers for image recognition rather than using feature markers of the target object for recognizing locations of key elements for mapping an environment from images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616